Filed By Merix Corporation Pursuant to Rule 425 Under the Securities Act of 1933 And Deemed Filed Pursuant to Rule 14a-12 Under the Securities Exchange Act of 1934 Subject Company: Merix Corporation Commission File No. 000-23818 [MERIX CORPORATION LETTER TO SUPPLIERS - VIA EMAIL - 10-6-09] As a valued supplier to Merix, I want to inform you of some exciting news.Today, we entered into an agreement to merge with Viasystems, a leading worldwide provider of complex multi-layer printed circuit boards (PCB) and electro-mechanical solutions. One element that won’t change, post-merger, is our desire to continue to purchase materials and services as well as components from you as a valued supplier of ours. We will continue to order materials and components based on purchase orders, forecasts and demand patterns of our customers, working with you and all of our suppliers to develop just-in-time supply systems that reduce inventory-carrying, transportation and other logistics costs. Through this merger we’re creating a world-class leader in PCB and related electro-mechanical solutions, with a complementary match up of market segments, customers and manufacturing capabilities Both Merix and Viasystems have defined, yet complementary, core competencies that will enable the combined organization to provide all of our partners and customers with a complete spectrum of services and technology for both quick turn and volume PCB manufacturing in Asia and North America. These are two successful, innovative organizations with one mission: To meet the rapidly changing needs of our partners and customers.By leveraging the diversified operations and employee skill sets of both organizations, this combined company is well positioned in a recovering industry.We’re confident in our plan to integrate our businesses and unlock tremendous value - creating opportunities for all of our partners and customers - with a financially stronger, more competitive enterprise. The merger is expected to be completed by the end of calendar year 2009 once approved by our shareholders. On behalf of the entire Merix team, we thank you for your commitment and we look forward to exploring the possibilities this merger brings to your business. As always, your Merix supply chain/purchasing representative is your best source of information and updates. You should hear from them shortly.In the meantime, I welcome your calls and thoughts on this announcement. Also, we invite you to participate in a joint conference call with customers and suppliers to learn more about this proposed merger.The call will take place on Wednesday, October 7 at 7:00 a.m. PT (9:00 a.m. CT).To access the call, please dial (612) 326-0027 and use conference I.D. Sincerely, Michael Burger Chief Executive Officer Merix Corporation Forward-Looking Statements: Certain statements in this communication may constitute “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995. Such statements relate to a variety of matters, including but not limited to: the operations of the businesses of Viasystems and Merix separately and as a combined entity; the timing and consummation of the proposed merger transaction; the expected benefits of the integration of the two companies; the combined company’s plans, objectives, expectations and intentions and other statements that are not historical fact. These statements are made on the basis of the current beliefs, expectations and assumptions of the management of Viasystems and Merix regarding future events and are subject to significant risks and uncertainty. Investors are cautioned not to place undue reliance on any such forward-looking statements, which speak only as of the date they are made.
